Title: To Alexander Hamilton from Nathaniel Appleton, 15 May 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


United States Loan OfficeBoston 15 May 1791
Sr.
I wrote you 10 instant, at which time I drew on the Treasury for the amount of my last Quarters Salary & expenditures for the two first Quarters—Since which I am favoured with your circular Letter 2d. instant. In answer I have to inform you that I have never issued a single Certificate to a nonsubscriber in exchang for Old Emisso. money or Indents of Interest. I have issued only one Certificate to a non subscriber for Certificates of public Debt which took place the present Quarter. I think there will not be another nonsubscriber in this State. I am also favoured with your particular Letter 5th instant. I note your directions to the Treasury to transmit me Drafts for twenty thousand Dollars. When they are received I shall dispose of them agreably to your orders. The money arising from the Sale thereof shall be placed in the Massachusetts Bank as the former money was for its greater security &c. With great Respect   I have the honor to be Sr Y Servant
N A
